                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

KAREN ROBERSON                                                                        PLAINTIFF

v.                                Case No. 4:19-cv-00020 KGB

THE LINCOLN NATIONAL LIFE
INSURANCE COMPANY                                                                  DEFENDANT

                                            ORDER

       Before the Court is the parties’ joint stipulation of dismissal with prejudice (Dkt. No. 11).

The stipulation accords with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       For good cause shown, the Court adopts the stipulation of dismissal. The action is

dismissed with prejudice, and each party will bear its own costs, fees, and expenses.

       Further, plaintiff’s motion for discovery and to stay is denied as moot (Dkt. No. 6).

       It is so ordered this 24th day of October 2019.


                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
